Exhibit 10.1
CRACKER BARREL OLD COUNTRY STORE, INC.


AMENDED AND RESTATED STOCK OPTION PLAN


(As amended through November 25, 2008)


The entire text of the Cracker Barrel Old Country Store, Inc. Amended and
Restated Stock Option Plan, as now amended and restated (including certain
conforming changes), is as follows:


1.  Name and Purpose.  The purpose of this Plan, which shall be known as the
“Cracker Barrel Old Country Store, Inc. Amended and Restated Stock Option Plan”
is to provide a means whereby the Company may, through the grant of Options to
purchase Common Stock of the Company, attract and retain qualified individuals
(including officers and directors who are also employees) and motivate those
employees to exert their best efforts on behalf of the Company and its
Subsidiaries.


2.  Definitions.  For purposes of this Plan, the following terms when
capitalized shall have the meaning designated herein unless a different meaning
is plainly required by the context.  Where applicable, the masculine pronoun
shall mean or include the feminine and the singular shall include the plural:


(a)  “Board” means the Board of Directors of the Company.


(b)  “Common Stock” means Common Stock of the Company having a par value of
01/100 ($.01) dollars.


(c)  “Disability” means disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code.


(d)  “Effective Date” means the date on which this Plan, in its present form,
was approved by the Shareholders, November 25, 1997.


(e)  “Fair Market Value” of the Common Stock of the Company shall be the last
reported sale price of the Common Stock as reported by The Nasdaq Global Market
(“Nasdaq”) on the day of the grant of the Option, and if such date is not a
trading day, then the last reported sale price of the last trading day
immediately preceding the day of the grant of the Option.


(f)  “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.


(g)  “Option” means a stock option granted pursuant to the Plan.


(h)  “Optionee” means any employee who receives Options granted under this Plan
as well as the holder of any Options granted under this Plan prior to the
Effective Date.



--------------------------------------------------------------------------------


(i)  “Parent” means a parent corporation as defined in Section 424(e) and (g) of
the Internal Revenue Code.


(j)  “Plan” means the Cracker Barrel Old Country Store, Inc. Amended and
Restated Stock Option Plan.


(k)  “Retirement” means an employee who terminates his employment relationship
with the Company at such time when such employee's age is at least 55 years, and
the employee has 7 years tenure with the Company or longer.  Retirement
specifically excludes severance agreements with the Company or termination for
Just Cause.


(l)  “Shareholders” means the holders of the outstanding shares of the Company's
Common Stock.


(m)  “Subsidiary” means an affiliated employer during any period that 50% or
more of its common stock or, in the case of a partnership, 50% or more of the
capital interest thereof is owned directly or indirectly by the Company or
during any period that it is a member with the Company in a controlled group of
corporations or is otherwise under common control with the Company within the
meaning of Section 414(b) and (c) of the Internal Revenue Code.


(n)  “Just Cause” means matters which, in the judgment of the Committee,
constitute any one or more of the following:
 

  (i)  Intoxication while on duty.       (ii)  Theft or dishonesty in the
conduct of the Company's business.    
 
(iii)  Willful neglect or negligence in the management of the Company's
business.
      (iv)  Conviction of a crime involving moral turpitude.

 
3.  Administration.


(a)  The Plan shall be administered by a committee (the "Committee") appointed
by the Board of Directors of the Company (the "Board").  The Committee shall
consist of two or more non- employee directors.  Eligibility requirements for
members of the Committee shall conform with Rule 16(b)-3 promulgated pursuant to
the Securities Exchange Act of 1934, as amended, or any successor rule or
regulation.  No person, other than members of the Committee, shall have any
discretion concerning decisions regarding the Plan.


(b)  The Company shall grant to employees chosen by the Committee to participate
in the Plan Options under, and in accordance with, the provisions of the
Plan.  Each Option granted shall be evidenced by a stock option agreement in
such form and containing such provisions not inconsistent with this Plan.


-2-

--------------------------------------------------------------------------------


(c)  Without limiting the generality of the foregoing, the Committee shall have
full and final authority in its discretion to interpret provisions of the Plan,
to determine from time to time the individuals in the eligible group to whom the
Options shall be granted and the number of shares to be covered by each proposed
Option; to determine the purchase price of the shares covered by each Option and
the time or times at which Options shall be granted; to interpret the Plan; to
make, amend and rescind rules and regulations relating to the Plan; to determine
the terms and provisions of the instruments by which Options shall be evidenced;
and to make all other determinations necessary or advisable for the
administration of the Plan.


4.  Eligibility.  The persons eligible to participate in the Plan as recipients
of Options shall include the employees of the Company or of any Subsidiary of
the Company (hereinafter called "employees").  The word "employees" does not
include Directors of the Company as such, but does include Directors of the
Company who are otherwise employed by the Company.  Nothing contained in this
Plan, nor in any Option granted pursuant to the Plan, shall confer upon any
employee any right to continue in the employ of the Company or any Subsidiary
nor limit in any way the right of the Company or any Subsidiary to terminate his
employment at any time.


5.  Shares Subject to the Plan.


(a)  The shares to be delivered by the Company upon exercise of options granted
under this Plan are authorized and unissued shares of Common Stock.


(b)  The aggregate number of shares of Common Stock which may be sold pursuant
to options granted under this Plan shall not exceed 17,525,702 shares; subject,
however, to the adjustment provided in Paragraph 9 in the event of stock splits,
stock dividends, exchanges of shares, or the like occurring after the Effective
Date.  No Option may be granted under this Plan which could cause such maximum
limit to be exceeded.


(c)  Shares of Common Stock covered by an option which is no longer exercisable
shall again be available for sale pursuant to a grant of Options under this
Plan.


6.  Terms of Options.  The Options granted under this Plan shall contain the
following terms and conditions:


(a)  Option Price.  The Option price per share of Common Stock shall be equal to
the Fair Market Value of the Company's Common Stock on the date specified by the
Committee.


(b)  Time and Issuance of Options.  From time to time the Committee shall select
from among those who are then eligible, the individuals to whom Options shall be
granted and shall determine the number of shares to be covered by each
Option.  Each individual thus selected shall, at such time as the Committee
shall determine, be granted an Option with respect to the number of shares of
Common Stock thus determined.  The recommendation or selection of an employee as
a participant in any grant of Options under the Plan shall not be deemed to
entitle the employee to such Option prior to the time when it shall be granted
by the Committee; and the granting of any Option under the Plan shall not be
deemed either to entitle such employee to, or to disqualify such employee from,
any participation in any other grant of Options under the Plan.
 
-3-

--------------------------------------------------------------------------------


In making any determination as to individuals to whom Options shall be granted
and as to the number of shares to be covered by such Options, the Committee
shall take into account the duties of the respective individuals, their present
and potential contributions to the success of the Company, and such other
factors as the Committee shall deem relevant in accomplishing the purposes of
the Plan.  Notwithstanding any provision in the Plan to the contrary, the
maximum number of shares of Common Stock with respect to one or more Options
that may be granted during any one of the Company’s fiscal years under the Plan
to any one Optionee shall be 250,000.


(c)  Period Within Which Option May be Exercised.  Each Option granted under the
Plan shall specify the period for which the Option thereunder is granted and
shall provide that the Option shall expire at the end of such period.


(d)  Transferability.  The Committee shall determine whether Options granted
under this Plan may be assigned or transferred by the Optionee and, if an option
is transferable, the Committee shall be authorized to restrict transferability
to certain persons or classes of persons.  In the event of death of an Optionee,
Options shall be transferable by will by the laws of descent and distribution.


(e)  Amendment of the Option.  Material amendments to an outstanding Option
require approval by the Committee and must be agreed upon by the Optionee.


(f)  Termination of Service.  If an Optionee's employment with the Company is
terminated, then the Optionee shall have the following time periods within which
to exercise unexercised Options or portions of the options held by that Optionee
in the following described circumstances:


(i)
Exercise in the Event of Death or Disability.  If an Optionee shall die (i)
while an employee of the Company or of a Subsidiary or (ii) within 90 days after
termination of his employment with the Company or a Subsidiary, other than for
termination for Just Cause, his Option may be exercised, to the extent that the
Optionee shall have been entitled to do so at the date of his termination of
employment, by the person or persons to whom the Optionee's rights under the
Option pass by will or applicable law, or if no such person has such right, by
his executors or administrators, at any time, or from time to time, for a period
of one year after the date of the Optionee's death, but in no event later than
the expiration date.  In the event an Optionee's employment with the Company is
terminated as a result of Disability, the Optionee may exercise options, to the
extent the Optionee was entitled to do so at the date of his termination of
employment for a period of one year, but in no event later than the expiration
date of the Option.



(ii)
 
Exercise in the Event of Termination of Employment.  If an Optionee's employment
by the Company or a Subsidiary shall terminate for any reason other than
Disability, Retirement, death or Just Cause, he may exercise his Option, to the
extent that he may be entitled to do so at the date of the termination of his
employment, at any time, or from time to time, for a period of 90 days after the
date of termination, but in no event



-4-

--------------------------------------------------------------------------------



  later than the expiration date of the Option.  Whether authorized leave of
absence for military or governmental service shall constitute termination of
employment for purposes of this Plan shall be determined by the Committee.  In
the event an Optionee's employment with the Company or any Subsidiary is
terminated for Just Cause, the Option shall terminate as of the date of the
employee's termination and will no longer be exercisable.    
(iii)
 
Exercise in the Event of Retirement.  If an Optionee ceases to be an employee by
reason of Retirement, the former employee may exercise Options, to the extent
the Optionee was entitled to do so at the date of termination at any time during
the remaining life of the Option, but in no event later than the expiration date
of the Option.



(g)  Rights as a Shareholder.  The Optionee shall have no rights as a
shareholder with respect to any shares covered by his Option until the issuance
of a stock certificate to him for such shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such stock certificate, except as provided in Paragraph 9.


(h)  Partial Exercise.  Unless otherwise provided in the option agreement, any
exercise of an Option granted under this Plan may be made in whole or in part.


7.  Exercise of Options.  The Committee expressly reserves the right to
determine the manner in which Options may be exercised pursuant to this
Plan.  The Committee, in its discretion, may determine the manner in exercising
Options as of the date of the Option grant and inform Optionees in the written
agreement required under this Plan.  The manner of exercising Options may vary
from grant to grant, within the discretion of the Committee.


An Option granted under this Plan may be exercised by written notice to the
Company, signed by the Optionee, or by such other person as is entitled to
exercise such Option.  The notice of exercise shall be delivered to the Company
at its principal office, shall state the number of shares with respect to which
the Option is being exercised, and shall be accompanied by payment in full of
the Option price for such shares in cash, by surrender of fully-paid shares of
Company Common Stock or by certified check to the Company.  Upon the exercise of
an Option and full payment thereof, the Company shall deliver or cause to be
delivered, as soon as practicable, to the Optionee exercising his Option a
certificate or certificates for the number of shares of stock with respect to
which the Option is so exercised.  The shares of stock shall be registered in
the name of the exercising Optionee or in such name jointly with him as he may
direct in the written notice of exercise referred to in this paragraph.  It
shall be a condition to the obligation of the Company to issue or transfer
shares of stock upon exercise of an Option by delivery of shares that the
Optionee pay to the Company, upon its demand, such amount as may be requested by
the Company for the purpose of satisfying its liability to withhold Federal,
state or local income or other taxes incurred by reason of the exercise of such
Option or the transfer of shares thereupon.  If the amount requested is not
paid, the Company may refuse to issue or transfer shares of stock upon exercise
of the Option.  All shares purchased upon the exercise of the Option as provided
herein shall be fully paid and nonassessable.


-5-

--------------------------------------------------------------------------------


8.  Previously Granted Options.  All Options previously granted shall remain
outstanding and effective after the Effective Date and shall be subject to all
terms and conditions of this Plan, as amended and restated, with respect to such
outstanding Options and such terms and conditions as may be set forth in the
relevant stock option agreements.  If the terms and conditions of any stock
option agreements granted prior to the Effective Date are different from this
Plan, the terms and conditions contained in such option agreements shall remain
effective.  Hereafter, the Plan and the relevant stock option agreements granted
hereunder shall govern all option grants.


9.  Adjustments to Reflect Capital Changes.  The following adjustments shall be
made to reflect changes in the capitalization of the Company:


(a)  Recapitalization.  The number and kind of shares subject to outstanding
Options, the exercise price for such shares, and the number and kind of shares
available for Options subsequently granted under the Plan shall be appropriately
adjusted to reflect any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other change in capitalization with a similar
substantive effect upon the Plan or the Options outstanding under the Plan.  The
Committee shall have the power to determine the amount of the adjustment to be
made in each case.


(b)  Certain Reorganizations.  After any reorganization, merger or consolidation
in which the Company is not the surviving corporation, each Optionee shall, at
no additional cost, be entitled to exercise all of his Options, whether vested
or not, and upon any exercise of an Option to receive (subject to any required
action by shareholders), in lieu of the number of shares of the Common Stock
exercisable pursuant to such Option, the number and class of shares of stock or
other securities to which such Optionee would have been entitled pursuant to the
terms of the reorganization, merger or consolidation had such Optionee been the
holder of record of a number of shares of stock equal to the total number of
shares covered by such Option.  Comparable rights shall accrue to each Optionee
in the event of successive reorganizations, mergers or consolidations of the
character described above.


(c)  Acceleration.  In the event of change of control as defined herein, any
outstanding Options shall be immediately exercisable (without regard to any
limitation imposed by the Plan or the Board at the time the Option was granted,
which permits all or any part of the Option to be exercised only after the lapse
of time), and will remain exercisable until the expiration date of the Options.



 
(i)
A “change of control” shall be deemed to have occurred if:



 
(1)
without prior approval of the Board, any "person" becomes a beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company's then outstanding securities; or



 
(2)
without prior approval of the Board, as a result of, or in connection with, or
within two years following, a tender or exchange offer for the voting stock of
the Company, a merger or other business combination to which the Company is a
party, the sale or other disposition of all or substantially all of the assets
of the



-6-

--------------------------------------------------------------------------------



    Company, a reorganization of the Company, or a proxy contest in connection
with the election of members of the Board, the persons who were directors of the
Company immediately prior to any of such transactions cease to constitute a
majority of the Board or of the board of directors of any successor to the
Company (except for resignations due to death, Disability or normal Retirement).
     
 
(ii)
A person shall be deemed the “beneficial owner” of any securities:



 
(1)
which such person or any of its Affiliates or Associates beneficially owns,
directly or indirectly; or



 
(2)
which such person or any of its Affiliates or Associates has, directly or
indirectly, (1) the right to acquire (whether such right is exercisable
immediately or only after the passage of time), pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise, or (2) the right to vote pursuant to
any agreement, arrangement or understanding; or



 
(3)
which are beneficially owned, directly or indirectly, by any other person with
which such person or any of its Affiliates or Associates has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting or
disposing of any securities.



 
(iii)
A “person” shall mean any individual, firm, company, partnership, other entity
or group.



 
(iv)
The terms “Affiliate” or “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations promulgated by
the Securities and Exchange Commission under the Securities Exchange Action of
1934, as in effect on the date the Plan is approved by the shareholders of the
Company and becomes effective.



10.  Amendment and Termination of Plan.  The Board may from time to time, with
respect to any Common Stock on which Options have not been granted, suspend or
discontinue the Plan or amend it in any respect whatsoever.  This Plan is
intended to comply with all applicable requirements of Rule 16b-3 or its
successors under the 1934 Act, insofar as participants subject to Section 16 of
that Act are concerned.  To the extent any provision of the Plan does not so
comply, the provision shall, to the extent permitted by law and deemed advisable
by the Committee, be deemed null and void with respect to such participants.


11.  Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as members of the Board or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be party by
reason of any action taken or failure to act under or in connection with the
Plan, or any Option granted thereunder, and against all amounts paid by them in
settlement thereof
 
-7-

--------------------------------------------------------------------------------


(provided such settlement is approved by legal counsel selected by the Company)
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment based upon finding of bad faith.  Upon the
institution of any such action, suit or proceeding, a Committee member shall
notify the Company in writing, giving the Company an opportunity, at its own
expense, to handle and defend the same before such Committee member undertakes
to handle it on his own behalf.


12.  Right to Receive Options.  Neither the adoption of the Plan nor any action
of the Committee shall be deemed to give any person any right to be granted an
Option, or any other right under the Plan, unless and until the Committee grants
a person an Option, and then his or her rights shall be only those prescribed in
the instrument evidencing the Option.


13.  Company Responsibility.  All expenses of this Plan, including the cost of
maintaining records, shall be borne by the Company.  The Company shall have no
responsibility or liability (other than under applicable securities laws) for
any act or thing done or left undone with respect to the price, time, quantity,
or other conditions and circumstances of the purchase of shares under the terms
of the Plan, so long as the Company acts in good faith.


14.  Securities Laws.  The Board shall take all necessary or appropriate actions
to ensure that all option issuances and all exercises thereof under this Plan
are in full compliance with all Federal and state securities laws.


15.  No Obligation to Exercise Option.  The grant of an Option shall impose no
obligation upon any Optionee to exercise the Option.
 
-8-